OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               QPpP^^OXniq^CAPJJOL STATION, AUSTIN, TEXAS 78711
                                                             U.S. POSTAGE»PITNEY BOWES
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE
                                ^'£3-. •                     0.2* nv701 * ww.£©
                               I      ..n.'uj:i.             0001401603 MAY. 0.7. 2015
5/4/2015
JAMES, ED Jr.             Tr. Ct!fNo. W1$25095-H(A)                       WR-83,235-01
On this day, the application forsS11.0.7 Writ ,£>f Habeas Corpus has been received
and presented to the Court.        '"-<&>£ *'• *;^v>
                                      ••^-.i.^ "•                   Abe| AC0Sta cierk

                              ED JAMES JR.
                                                       TDC# 1783482
           PS